TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 23, 2022



                                     NO. 03-21-00222-CV


                       Aniol III, Ltd. d/b/a River Gardens, Appellants

                                                v.

                  D. B. and C. P., Individually and as Next Friends of D. P.,
                             an Incapacitated Adult, Appellees




       APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on April 19, 2021.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal with prejudice. Each party shall pay the costs of appeal incurred by that party, both in

this Court and in the court below.